Case 1:20-cv-00965-SKC Document 17 Filed 05/14/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-965-SKC

ANTHONY MILLS,

       Plaintiff,

v.

TOWN OF LASALLE, COLORADO, a municipality,
CITY OF GREELEY, COLORADO, a municipality,
WELD COUNTY SHERIFF’S OFFICE, a municipality,
DAVID MILLER, LaSalle Police Officer, in his individual capacity,
DEPUTY DECKER, Weld County Sheriff’s Deputy, in his individual capacity,
OFFICER JOHNSON, Garden City Police Officer, in his individual capacity,
OFFICER TIENES, Kersey Police Officer, in his individual capacity,
OFFICER CANTOR, Greeley Police Officer, in his individual capacity,
OFFICER OTTO, Greeley Police Officer, in his individual capacity,
OFFICER CORLES, Greeley Police Officer, in his individual capacity,
CHIEF CARL HARVEY, Town of LaSalle Police Chief in his individual and official
capacities,


       Defendant(s).


     ENTRY OF APPEARANCE ON BEHALF OF DEFENDANTS ERIC KANTOR,
     MICHAEL OTTO, WADE CORLISS, AND CITY OF GREELEY, COLORADO


       Michael J. Axelrad, Senior Assistant City Attorney, for the City of Greeley,

Colorado hereby certifies that he is a member in good standing of the bar of this court,

and appears in this case as counsel for Defendants Eric Kantor (incorrectly identified in

the caption as “Cantor”), Michael Otto, Wade Corliss (incorrectly identified in the caption

as “Corles”), and the City of Greeley, Colorado.

       Dated this 14th day of May, 2020.




                                             1
Case 1:20-cv-00965-SKC Document 17 Filed 05/14/20 USDC Colorado Page 2 of 3




                                  Respectfully submitted,


                                         s/ Michael J. Axelrad
                                        Michael J. Axelrad, Esq.
                                        Greeley City Attorney’s Office
                                        1100 10th Street, Suite 401
                                        Greeley, Colorado 80631
                                        970-350-9757
                                        michael.axelrad@greeleygov.com




                                    2
Case 1:20-cv-00965-SKC Document 17 Filed 05/14/20 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

I hereby certify that on this 14th day of May, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such
filing to the following email addresses:

Counsel for Plaintiff:
Sarah Schielke
sarah@lifeandlibertylaw.com

Counsel for Defendants Town of LaSalle, David Miller, and Carl Harvey:
Gordon Vaughan
gvaughan@vaughandemuro.com

Counsel for Defendant Weld County Sheriff's Office:
Marni Nathan Kloster
Nicholas Christaan Poppe
mkloster@ndm-law.com
npoppe@ndm-law.com

Counsel for Defendants Waylon Johnson and James Thienes:
Eric Michael Ziporin
Jennifer Lynn Nelson
eziporin@sgrllc.com
jnelson@sgrllc.com

                                              s/Becky Thomas
                                              Paralegal




                                              3
